Citation Nr: 1539486	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-07 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and granddaughter




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to July 1969.  He died in May 2003.  The appellant claims as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO in Denver, Colorado.  

In September 2013, the appellant testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a January 2014 decision, the Board denied the appellant's claim for service connection for the cause of the Veteran's death. The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court). While the matter was pending before the Court, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand. 

In a November 2014 Order, the Court vacated the Board's January 2014 decision and remanded the matter for readjudication in light of the Joint Motion for Remand.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file and in light of points raised in the parties' Joint Motion for Remand, the Board believes that additional development on the claim for service connection for the cause of the Veteran's death is warranted.

VA's duty to obtain a medical opinion in a Dependency and Indemnity Compensation (DIC) claim is properly analyzed under 38 U.S.C. § 5103A(a).
See Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008). Under such provision, VA is required to assist a claimant in obtaining a medical opinion or examination when such an opinion is "necessary to substantiate the claimant's claim for a benefit," but VA is excused "from making reasonable efforts to provide such assistance, if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'" 38 U.S.C. § 5103A(a)(1) (West 2014);Wood, 520 F.3d at 1348 (quoting 38 U.S.C. § 5103A(a)(2)).

The Veteran's death certificate reflects that he died from anaplastic carcinoma of the thyroid in May 2003.  The appellant claims that service connection is warranted for the cause of the death, alleging that his death was the result of his in-service radiation exposure as a radar maintenance supervisor.

Service connection for disability that is claimed to be attributable to exposure to
ionizing radiation during service can be demonstrated by different methods. See 38
U.S.C.A. §1112(c); 38 C.F.R. 3.309(d); Davis v. Brown, 10 Vet. App. 209, 211
(1997); Rucker v. Brown, 10 Vet. App. 67, 71(1997). First, there are certain types
of cancer that are presumptively service connected, specific to radiation-exposed
veterans. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (2013). Second, when a "radiogenic disease" first becomes manifest after service, and it is
contended that the disease resulted from exposure to ionizing radiation during
service, various development procedures must be undertaken in order to establish
whether or not the, disease developed as a result of exposure to ionizing radiation.
38 C.F.R. § 3.31 1(a)(1). Third, even if the claimed disability is not listed as a
presumptive disease under 38 C.F.R. § 3.3 09(d) or as a radiogenic disease under 38
C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. §
3.303(d) in order to determine whether the disease diagnosed after discharge was
incurred during active service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir.
1994).

In this case, however, there is no indication that the Veteran was exposed to ionizing radiation in service.  The Court itself has taken judicial notice that naval radar equipment emits microwave-type non-ionizing radiation which is not subjective to review under the ionizing radiation statute and regulations. Rucker, 10 Vet. App. at 69, citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology Vol.112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984. Thus, as radar is a form of non-ionizing radiation, and the Veteran did not have ionizing radiation exposure, the presumptions for service connection under 38 C.F.R. § 3.3 11 are not applicable.

However, service connection for the cause of the Veteran's death can still be established by establishing that the cause of death is directly related to service, to include exposed to non-ionizing radiation therein.

In an August 2006 statement, Dr. S. noted that the Veteran had thyroid cancer which can be associated with radiation exposure.  He noted that the Veteran had a documented diagnosis of anaplastic thyroid cancer that resulted in his death.  However, Dr. S. did not indicate whether he was referring to exposure to ionizing or non-ionizing radiation.

Given that the record reflects a potential relationship between the Veteran's cause of death and his service, the Board believes that a medical opinion, based upon full consideration of the evidence of record, is necessary to decide the appellant's claim.

Moreover, in Savage v. Shinseki, 24 Vet. App. 124 (2011), the United States Court of Appeals for Veterans Claims (Court) held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  As pointed out in the Joint Motion for Remand, clarification of Dr. S' August 2006 opinion should be obtained while the matter is on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for the cause of the Veteran's death on appeal. If the appellant identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the appellant and her representative and request them to submit the outstanding evidence.

2.  The AOJ should solicit an addendum opinion from private physician Dr. S. and ask him to clarify his August 2006 opinion.  In particular, the AOJ should ask Dr. S. whether his August 2006 opinion is referring to ionizing or non-ionizing radiation.  All attempts to obtain the requested opinion and responses received should be associated with the claims file.

3. After the appellant responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should obtain an opinion from an appropriate medical professional concerning whether there is a relationship between the Veteran's death from anaplastic carcinoma of the thyroid and his service, to specifically include exposure to non-ionizing radiation from naval radar equipment.  A complete review of the claims folder, to include the medical evidence and lay statements, as well as the August 2006 opinion from Dr. S. and any addendum obtained, must be made prior to rendering an opinion.

The examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's anaplastic carcinoma of the thyroid had its clinical onset during service or within one year of discharge, or otherwise is due to an event or incident during active service, to specifically include his exposure to non-ionizing radiation from naval radar equipment.  

The reviewing medical professional should set forth all findings, along with the complete rationale for any conclusions reached

4.  The AOJ should undertake any additional development deemed warranted.

5.  Then, the AOJ should readjudicate the Veteran's claim for service connection for the cause of the Veteran's death. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




